 1   LAW OFFICES OF BILL LATOUR
 2   BILL LATOUR [CSBN: 169758]
          1420 E. Cooley Dr., Suite 100
 3        Colton, California 92324
 4        Telephone: (909) 796-4560
          Facsimile: (909) 796-3402
 5
          E-Mail: fed.latour@yahoo.com
 6
 7   Attorney for Plaintiff
 8                       UNITED STATES DISTRICT COURT
 9              CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
10
                                               )    No. EDCV 18-01504 KES
11   DANIEL SANDOVAL,                          )
12                                             )    [PROPOSED] ORDER AWARDING
           Plaintiff,                          )    EAJA FEES
13                                             )
14         v.                                  )
                                               )
15
     NANCY A. BERRYHILL, Acting                )
16   Commissioner of Social Security,          )
17
                                               )
           Defendant.
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20         IT IS ORDERED that EAJA fees are awarded in the amount of THREE
21   THOUSAND DOLLARS AND 00/100 ($3,000.00) subject to the terms of the
22   stipulation.
23
24         DATE: May 22, 2019       ____________________________________
25
                                    HON. KAREN E. SCOTT
26                                  UNITED STATES MAGISTRATE JUDGE
27
28




                                             -1-
